Citation Nr: 0723052	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-27 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for rectal cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1980 to 
January 2001.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

Competent medical evidence reasonably establishes that the 
veteran's Stage III rectal cancer is likely to have had its 
onset during service or the first post-service year. 


CONCLUSION OF LAW

Service connection for rectal cancer is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As the determination below 
represents a full grant of the benefit sought, a discussion 
of the impact of the VCAA on this appeal is not necessary.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served continuously for ninety (90) days or 
more during a period of war and a malignant tumor becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran asserts that he is entitled to service connection 
for rectal cancer because certain gastrointestinal symptoms 
he experienced during active duty (including gas, diarrhea, 
bleeding, constipation, etc.) were actually an early 
manifestation of the disease.  While rectal cancer was not 
diagnosed until 2003, two years after the veteran's 
separation from service in 2001, the medical evidence 
supporting the veteran's assertion is at least in equipoise 
with that which is against it.  

Initially, it is pertinent that service medical records dated 
in July 1981, September 1982, October 1982, September 1983, 
February 1985, October 1987, December 1990, June 1991, 
October 1998, and December 2000 show that the veteran 
experienced diarrhea, vomiting, loose stools, acid reflux, 
and stomach cramps.  The diagnoses include acute 
gastroenteritis, gastroenteritis, and viral syndrome.  
Different medications, to include Lomotil, Donnatol, and 
Pepto Bismol, were prescribed.  The veteran was also put on a 
clear liquid diet.  A service exam dated in November 1992 
does not note any gastrointestinal complaints or findings.    

The veteran underwent a VA examination in May 2001.  The 
report of that exam notes complaints of frequent stomach 
pain, heartburn, gas, occasional diarrhea, and occasional 
vomiting.  The examiner noted that the veteran did not 
mention having bloody stools, either currently or in the 
past.  The diagnosis was chronic gastroenteritis.   

A May 2003 Persian Gulf War Registry examination report notes 
that the veteran complained of stomach cramps, intermittent 
diarrhea and constipation, as well as bloody stools.  On 
exam, the anus and perineum were noted to be healthy, the 
rectum was empty, and sphincter tone was normal.  It was 
noted historically that the veteran had a diagnosis of 
irritable bowel syndrome from 1999.  

An October 2003 private medical record from the veteran's 
primary care provider, D. Castellone, M.D., notes that the 
veteran was seen for abdominal pain and his chief complaint, 
rectal bleeding, which the veteran said began "weeks ago."  
Also noted is that the veteran has a long history of 
irritable bowel syndrome type symptoms with bloating, gas, 
urgency, constipation and diarrhea, which started after he 
was deployed in Desert Storm.  The veteran was referred to 
gastroenterology.  

Private medical records indicate that the veteran underwent a 
colonoscopy in November 2003, which revealed a large rectal 
mass located just above the dentate line.  Biopsy was 
positive for a mucinous rectal carcinoma with focal signet 
ring features.  Rectal Endoscopic Ultrasound and CT scans 
revealed a locally advanced low lying rectal carcinoma, 
requiring chemoradiation and surgery.  

The Board notes that there are three favorable medical 
opinions of record regarding the etiology of the veteran's 
rectal cancer.  The first opinion is in a November 2003 
letter from the veteran's private physician, M. New, M.D., 
which states that colorectal cancer, which the veteran was 
diagnosed with in November 2003, usually begins as a polyp, 
which on average, has been present inside the large intestine 
or rectum for five to ten years.  It typically takes three to 
five years for a polyp to develop into cancer.  Dr. New 
opined that given the veteran's two year history of rectal 
bleeding as well as the large size of the rectal cancer, the 
veteran's rectal cancer had been present for at least three 
years.  The Board places great weight on this opinion from a 
gastroenterologist, specifically because Dr. New identified 
the cancer developmental process (with polyps) as beginning 
in the years dating back to the veteran's period of active 
duty service.  The Board is aware, however, that a portion of 
Dr. New's opinion is based in part upon the veteran's 
undocumented and unsubstantiated report of a two-year history 
of rectal bleeding. (While the veteran has long stated that 
he had rectal bleeding during service and since service, and 
that bleeding was the reason he underwent examination in May 
2001, the records from this period do not show reports of 
bleeding.)  Dr. New's statements regarding the known genesis 
of rectal cancer and poly development constitute competent 
medical evidence and are not based on the veteran's reported 
history.   

Another medical opinion from the veteran's surgeon, D. Cole, 
M.D., notes that although it is impossible to define exactly 
how long the veteran was suffering from rectal cancer prior 
to being diagnosed, changes in bowel habits, which the 
veteran had noted for two years prior to his diagnosis, can 
be early clinical signs of colorectal cancer that often lead 
to further testing.  Again, the Board notes that a portion of 
the bases for this opinion may have been the veteran's 
undocumented report of a two-year history of rectal bleeding.  
Dr. Cole did point out that the veteran's cancer was shown 
just above the dentate line on his first colonoscopy and that 
no specific work-up for colorectal cancer had ever been 
completed prior to that point.  This lends credence to the 
fact that the cancer or polyps at the location just above the 
dentate line may very well have existed for some time without 
detection by the types of examination the veteran underwent 
during service or between separation from service in 2001 and 
his first colonoscopy in 2003.   

The third is a statement from the veteran's primary care 
physician, Dr. David L. Castellone, in which he indicated 
that the veteran had a long history of complaints of 
gastrointestinal type symptoms which started after the 
veteran was deployed in Desert Storm.  Dr. Castellone stated 
that although the cancer diagnosis was made in 2003, it was 
likely present for at least one to two years prior to that in 
the form of a polyp.

Standing against the veteran's claim is a January 2005 VA 
examination report.  The physician ultimately opined that 
there was no clinical evidence to indicate a significant 
likelihood of colorectal cancer being present one to two 
years prior to his diagnosis in 2003.  The Board notes that 
the VA examiner did a fine job laying out the rationale for 
his opinion.  In short, it relies heavily on the lack of any 
objective documentation in the records of the veteran 
reporting blood during service or the first post-service 
year.  The Board finds the opinion does not directly address 
whether or not the veteran's other gastrointestinal symptoms 
were indicative of cancer.  Additionally, he did not discuss 
the probability that the veteran did or did not have the 
polyps during service or the first post-service year.  
Finally, while the VA examiner correctly pointed out that the 
cancer was not found on prior examinations (including one 
just 6 months prior to diagnosis), he did not indicate 
whether or not such cancer was even detectable by the types 
of examination performed at that time.  It is reasonable to 
believe that cancer located above the dentate line could not 
be detected by the types of examination the veteran underwent 
prior to his 2003 colonoscopy that found the cancer already 
advanced to Stage III.  

After assembling all relevant procurable data and a careful 
weighing and consideration of all of the evidence of record, 
for the reasons set forth above, the Board finds that this is 
a case in which there is an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  That is, there is to be resolved in 
favor of the veteran's claim a "substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility."  See 38 C.F.R. § 3.102.  
The three medical opinions provided by the veteran's treating 
physicians and surgeon certainly constitutes competent 
medical evidence that reasonably establishes that the 
veteran's Stage III rectal cancer may likely have had its 
onset during service or the first post-service year.     
Accordingly, resolving any doubt in the veteran's favor, the 
Board finds that service connection for rectal cancer is 
warranted.   


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for rectal cancer is 
granted.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


